Citation Nr: 0705564	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-14 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease (ASHD).

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for osteoarthritis.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

7.  Entitlement to service connection for emphysema.

8.  Entitlement to service connection for prostatomegaly.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to January 1943 and with the Regular Philippine 
Army from July 1945 to December 1945.  He was also a prisoner 
of war from May 10, 1942, to January 5, 1943.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for the requested benefits.  


FINDINGS OF FACT

1.  The veteran does not have ASHD which can be related to 
his period of service, to include to his time as a POW.

2.  The veteran does not have peptic ulcer disease which can 
be related to his period of service, to include to his time 
as a POW.

3.  The veteran does not have osteoarthritis which can be 
related to his period of service, to include to his time as a 
POW.

4.  The veteran does not have rheumatoid arthritis which can 
be related to his period of service.

5.  The veteran does not have a low back disorder which can 
be related to his period of service.




6.  The veteran does not have COPD which can be related to 
his period of service, nor was bronchiectasis diagnosed to a 
compensable degree within one year of his discharge.

7.  The veteran does not have emphysema which can be related 
to his period of service.

8.  The veteran does not have prostatomegaly which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  ASHD was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(c) (2006).

2.  Peptic ulcer disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(c) 
(2006).

3.  Osteoarthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(c) 
(2006).

4.  Rheumatoid arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).


5.  A low back disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307, 3.309(a) (2006).

6.  COPD, to include bronchiectasis, was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307, 3.309(a) (2006).

7.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

8.  Prostatomegaly was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In February and March 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the February and March 
2004 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the April 2005 SSOC was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Such 
notice was not provided to the veteran.  However, since the 
claims for service connection are being denied, any such 
questions are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1946, and bronchiectasis or arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

(c) Diseases specific as to former prisoners of war. (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of §3.307 are 
also satisfied. 
        Psychosis.  
        Any of the anxiety states.  
        Dysthymic disorder (or depressive neurosis).  
Organic residuals of frostbite, if it is determined that 
the veteran was interned in climatic conditions 
consistent with the occurrence of frostbite.  
        Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, 
congestive heart failure, arrhythmia).  
        Stroke and its complications. 
(2) If the veteran:
(i) Is a former prisoner of war and;
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. 
        Avitaminosis.
        Beriberi (including beriberi heart disease).  

        Helminthiasis.  
        
        Chronic dysentery.  

        Malnutrition (including optic atrophy associated with 
malnutrition).  

        Pellagra.  

        Any other nutritional deficiency. 

         Irritable bowel syndrome.  

        Peptic ulcer disease.  

        Peripheral neuropathy except where directly related to 
infectious causes.  

        Cirrhosis of the liver.  

See 38 C.F.R. §  3.309(c) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  ASHD

The veteran's service medical records (SMRs) make no mention 
of any complaints of or treatment for ASHD.  His December 
1945 separation examination was normal.

During a March 1991 POW Protocol examination, the veteran 
complained of chest discomfort for several years.  The EKG 
showed isolated PAC's; it was otherwise normal.  

In February 2004, the veteran's physician noted that he had 
been seen for coronary artery disease.  An EKG showed 
occasional premature atrial contractions and non-specific T-
wave changes.

The veteran underwent an extensive VA POW protocol 
examination in November 2004.  He stated that he had 
pricking-type chest pain over the past several years.  The 
examination was essentially within normal limits, and the 
examiner found no evidence of ischemic heart disease.

After a careful review of the evidence of record, The Board 
finds that entitlement to service connection for ASHD, on 
either a direct or a presumptive basis, has not been 
established.  There is no indication that the veteran 
currently suffers from ASHD which could be related to his 
period of service, to include his time as a POW.  The 
November 2004 VA examination clearly found that this 
condition did not currently exist.  Therefore, there is no 
current disability which can be related to his period of 
service, and the preponderance of the evidence is against the 
veteran's claim for service connection for ASHD.

B.  Peptic ulcer disease

The veteran's SMRs reflect no complaints of or treatment for 
an ulcer disease.  His December 1945 separation examination 
was within normal limits.

He was afforded a VA POW protocol examination in November 
2004, and no peptic ulcer disease was found.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for peptic ulcer 
disease, on either a direct or a presumptive basis, has not 
been established.  There is no indication that the veteran 
currently has peptic ulcer disease.  There is no current 
disability which can be related to his period of service; as 
a consequence service connection cannot be awarded.

C.  Osteoarthritis

The SMRs show no complaints of or treatment for 
osteoarthritis, and the veteran's December 1945 separation 
examination was normal.

The VA POW protocol examinations conducted in March 1991 and 
November 2004 did not diagnose any type of arthritis.

Upon careful review of the evidence of record, the Board 
finds that service connection for osteoarthritis, on either a 
direct or a presumptive basis, has not been established.  
There is no indication that the veteran currently has 
osteoarthritis.  There is also no suggestion that the veteran 
has post-traumatic osteoarthritis.  There is no current 
disability which can be related to his period of service; as 
a consequence service connection cannot be awarded.

D.  Rheumatoid Arthritis

The veteran's service medical records show no complaints of 
or treatment for rheumatoid arthritis.  His December 1945 
separation examination was normal.

The VA POW protocol examinations conducted in March 1991 and 
November 2004 did not diagnose any type of arthritis, nor did 
they note any swelling of the joints.

After a careful review of the evidence of record, the Board 
finds that service connection for rheumatoid arthritis has 
not been established.  There is no indication that this 
disorder was present in service or that it currently exists.  
Therefore, there is no current disability which can be 
related to the veteran's period of service.  As a 
consequence, the preponderance of the evidence is against his 
claim for service connection for rheumatoid arthritis.

E.  Low back

The veteran's SMRs show no complaints of or treatment for a 
low back disorder.  His December 1945 separation examination 
was normal.

At the time of the March 1991 VA POW protocol examination, 
the veteran had checked "no" next to backache.  The 
November 2004 VA POW protocol examination did not find any 
evidence of a low back disability.

Upon careful review of the evidence of record, it is found 
that service connection for a low back disability has not 
been established.  There is no indication that such a  
disorder was present in service or that it currently exists.  
Therefore, there is no current disability which can be 
related to his period of service.  As a consequence, service 
connection cannot be awarded.

F.  COPD and emphysema

The SMRs do not reflect any complaints of or treatment for 
COPD or emphysema.  The December 1945 separation examination 
was normal.

Private treatment records from 2004 and 2005 diagnosed COPD, 
emphysema, and bronchiectasis.  The November 2004 VA POW 
protocol examination noted his past use of tobacco, which he 
had started to use at the age of 12 (quitting in 1980).  The 
chest X-ray showed emphysematous lung fields with chronic 
bronchitic changes.  

After a careful review of the evidence of record, the Board 
finds that service connection for COPD and emphysema has not 
been established.  There is no indication in the record that 
these disorders were present in service and there is no 
suggestion that the currently diagnosed COPD and emphysema 
are related to his period of service.  While bronchiectasis 
has also been diagnosed, there is no evidence that it was 
present either in service or to a compensable degree within 
one year of his separation from service.  As a consequence, 
the preponderance of the evidence is against the veteran's 
claim for service connection for COPD and emphysema.

G.  Prostatomegaly

The veteran's service medical records do not reflect any 
complaints of or treatment for prostatomegaly, and his 
December 1945 separation examination was normal.

The veteran's private physician stated in February 2004 that 
the veteran had been treated for prostatomegaly.  The 
November 2004 VA POW protocol examination noted that the 
prostate gland was slightly to moderately enlarged.

Upon careful review of the evidence of record, it is found 
that service connection for prostatomegaly has not been 
established.  While this disorder was diagnosed in 2004, 
there is no suggestion in the objective record that this 
disorder was present in service or is in any way related to 
his period of service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for prostatomegaly.


ORDER

Entitlement to service connection for ASHD is denied.

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for osteoarthritis is 
denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for COPD is denied.

[Continued on next page]


Entitlement to service connection for emphysema is denied.

Entitlement to service connection for prostatomegaly is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


